In our original opinion we said: "We have been referred to no provisions of the Constitution or the statutes, nor have we discovered any, which would give authority or sanction to the exercises of the power embraced in the ordinance quoted." In the state's motion for rehearing our attention for the first time is directed to section 22, article 16 of the Constitution, which reads as follows: "The legislature shall have the power to pass such fence laws, applicable to any subdivision of the state or counties, as may be needed to meet the wants of the people." It is the state's contention that the foregoing constitutional provision was authority for the Legislature (Special Laws, R. S., 31 Leg., Ch. 31, p. 227) to incorporate in the special charter granted to the city of Fort Worth in 1909 (and which has been retained under the "home rule" amendment) the "power to regulate the height and character of fences on private property, and the erection and maintenance of same within said city, and to prohibit the erection ormaintenance of 'spite fences,' which are intended to have theeffect of excluding light or air from neighboring houses, andto provide appropriate penalties for the execution of thispower." We deem it unnecessary to decide whether the constitutional provisions mentioned conferred the power exercised by the Legislature. It seems clear that the city in passing the ordinance *Page 254 
upon which the prosecution rests exceeded the power attempted to be granted. In the motion for rehearing it is conceded that no conviction could be had unless "the fence was erected for spite, and was intended to and did exclude light or air," and was not constructed to serve some beneficial purpose to the owner. The grant of power to the city limited it to the prohibition of fences "which were intended to exclude light and air." The ordinance passed by the city, however, defined a 'spite fence' as one which was "intended to, or which has theeffect of excluding light or air," etc., regardless of the purpose of its erection or maintenance. Complaint against relator seems to have been drawn under the latter clause of the ordinance. It charged that she unlawfully maintained a spite fence which had "the effect of excluding light and air" from a neighboring yard, it being nowhere averred that such was the intention in either the erection or maintenance of the fence. Our former opinion made proper disposition of the case regardless of the state's present contention, regarding which we express no opinion, as it is not necessary to the disposition of the case.
The state's motion for rehearing is overruled.
Overruled.